MEMORANDUM **
This is an appeal from the district court’s entry of summary judgment in favor of appellees.
The Clerk shall file the opening brief received on January 29, 2007.
A review of the record, the opening brief, and appellant’s response to the court’s February 22, 2007 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, the court summarily affirms the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.